Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 8, “wherein at least __ of the heat exchanger tubes comprises: a tube” should read ““wherein at least one of the heat exchanger tubes comprises: a tube” to match Applicant specification [paragraph 0003]. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the Applicant claims that the invention has a first row of heat exchanger tubes that is in contact with a second row of heat exchanger tubes and that the second row of heat exchanger tubes is in contact with the baffle. However, each row of heat exchanger tubes has fins and, given the broadest reasonable interpretation of the claim, the row of actual tubes do not touch. fins of the first row of heat exchanger tubes come into contact with the fins of the second row of heat exchanger tubes, and that the fins of the second row of heat exchanger tubes come in contact with the baffle. Examiner is interpreting the claim language as recommended for examination purposes.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 1, 11, and 14 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Publication No. 20160273850) in view of Gilbert (US Patent No. 7650933) and Ferguson (US Patent No. 6948455).
Regarding Claim 1, Okamoto teaches the a water heater (Figure 1) comprising; a burner (2); an exhaust vent (40); and a heat exchanger configured to receive heated air from the burner (paragraph 0031), the heat exchanger comprising: two rows of heat exchanger tubes (32, upper stage and lower stage), each row comprising a plurality of heat exchanger tubes (paragraph 0022), wherein at least one of the heat exchanger tubes comprises: a tube (32); and a plurality of fins (31) on the exterior of the tube positioned concentrically around the tube (32, paragraph 0034).
[AltContent: textbox (Okamoto: Figure 1)]
    PNG
    media_image1.png
    384
    388
    media_image1.png
    Greyscale


Gilbert teaches a baffle (42, annotated Figure 4) to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger (column 1 lines 56 to 58).
[AltContent: textbox (Gilbert: Figure 4)]
    PNG
    media_image2.png
    415
    513
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the water of Okamoto to include a baffle in view of the teachings of Gilbert to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger.
Ferguson teaches wherein an outer circumference of each fin (25) of the plurality of fins (Figure 6) comprises a pattern of bends (Figure 9: 39, 41, 43, 45, column 7 lines 33 to 38) to form upper and lower flat stacking surfaces for stacking the tubes to form the tube bundle (column 4 line 40 to 42).
[AltContent: textbox (Ferguson: Figure 9)]
    PNG
    media_image3.png
    272
    213
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein an outer circumference of each fin of the plurality of fins comprises a pattern of bends in view of the teachings of Ferguson to form upper and lower flat stacking surfaces for stacking the tubes to form the tube bundle.
Regarding Claim 11, as applied to claim 1, the combined teachings teach the invention as described above but fail to teach wherein the heat exchanger tubes are made of copper or copper nickel alloy.
Ferguson further teaches wherein the heat exchanger tubes are made of copper or copper nickel alloy (column 6 lines 43 to 45) for an improved water heater of the finned copper tuber variety which could be produced economically and which would be effective for heating potable water for end use applications (column 2 lines 11 to 19).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the heat exchanger tubes are made of copper or copper nickel alloy in view of the further teachings of Ferguson for an improved water heater of the finned copper tuber variety which could be produced economically and which would be effective for heating potable water for end use applications.
Regarding Claim 14, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein a first row of the two rows of heat exchanger tubes comprises a first pattern of bends on the outer circumference of the fins and a second row of the two 
Regarding Claim 15, as applied to claim 14, the combined teachings teach the invention as described above and further teach wherein the first pattern of bends comprises four flat or concave areas (Claim 1, Ferguson: Figure 9 - 39, 41, 43, 45, column 7 lines 33 to 38) but fail to teach and the second pattern of bends comprises three flat or concave areas.
However, Applicant has not disclosed that having a second pattern of bends comprising three flor or concave areas does anything more than produce the predictable result of increase the efficiency while operating in a compact heat exchanger design (paragraph [0045]). Since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the combined teachings to include the second pattern of bends and meet the claimed limitations in order to increase the efficiency while operating in a compact heat exchanger design. 
Regarding Claim 16, as applied to claim 14, the combined teachings teach the invention as described above but fail to teach wherein the first pattern of bends comprises two side bends located on opposite sides of the first row of heat exchanger tubes such that adjacent heat exchanger tubes lay flat against each other and a corner bend is located next to each side bend.
Ferguson further teaches wherein the first pattern of bends comprises two side bends (39, 41) located on opposite sides (Figure 9) of the first row of heat exchanger tubes such that adjacent heat exchanger tubes lay flat against each other (column 7 lines 26 to 29) and a corner bend (43, 45) is located next to each side bend (Figure 9) for stacking the tubes (column 7 lines 19 to 20).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the first pattern of 
Regarding Claim 17, as applied to claim 14, the combined teachings teach the invention as described above but fail to teach wherein the second pattern of bends comprises two side bends located on opposite sides of the second row of heat exchanger tubes such that adjacent heat exchanger tubes lay flat against each other.
Ferguson further teaches wherein the second pattern of bends comprises two side bends (39, 41) located on opposite sides (Figure 9) of the second row of heat exchanger tubes such that adjacent heat exchanger tubes lay flat against each other (column 7 lines 26 to 29) and a corner bend (43, 45) is located next to each side bend (Figure 9) for stacking the tubes (column 7 lines 19 to 20).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the second pattern of bends comprises two side bends located on opposite sides of the second row of heat exchanger tubes such that adjacent heat exchanger tubes lay flat against each other and a corner bend is located next to each side bend in view of the further teachings of Ferguson for stacking the tubes.
Regarding Claim 18, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the pattern of bends of one fin do not contact the pattern of bends of an adjacent fin of the plurality of fins on a same heat exchanger tube (Okamoto: paragraph 0054,  H1 distance, Figure 3).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Publication No. 20160273850) in view of Gilbert (US Patent No. 7650933) and Ferguson (US Patent No. 6948455) as applied to claim 1 and in further view of Willis (US Publication No. 20170356691).
Regarding claim 19, the combined teachings teach the invention as described above but fail to teach wherein the plurality of fins is formed from a single band of metal that runs helically around the tube.
Willis teaches wherein the plurality of fins is formed from a single band of metal that runs helically around the tube (paragraph 0048: the plurality of fins can be fabricated as a single piece of material helically wound around the outer surface of the tube and welded along the entire contact surface of the inner surface of the fins and the outer surface of the tube) for improved heat transfer (abstract).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the plurality of fins is formed from a single band of metal that runs helically around the tube in view of the teachings of Willis for improved heat transfer.
Claim 2 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Publication No. 20160273850) in view of Gilbert (US Patent No. 7650933) and Ferguson (US Patent No. 6948455) as applied to claim 1 and in further view of Bayer (Foreign Publication No. EP0305702B1).
Regarding Claim 2, the combined teachings teach the invention as described above but fail to teach wherein a first row of heat exchanger tubes in the two rows of heat exchanger tubes is in contact with a second row of heat exchanger tubes and the second row of heat exchanger tubes is in contact with the baffle.
Bayer teaches wherein a first row of heat exchanger tubes (1) in the two rows of heat exchanger tubes is in contact with a second row of heat exchanger tubes (ribs (6) are in contact, Figure 7 to 10, paragraph 0017: These ribs can therefore be placed flush with their outer edges and against adjacent hexagonal rib contours) to guide the air and, because of their large surfaces, serve to improve the heat transfer (paragraph 0002).

Gilbert further teaches and the second row of heat exchanger tubes is in contact with the baffle (column 2 lines 42 to 49) to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger (column 1 lines 56 to 58).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teaching with and the second row of heat exchanger tubes is in contact with the baffle in view of the further teachings of Gilbert to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger.
Regarding Claim 3, as applied to claim 2, the combined teachings teach the invention as described above but fail to teach wherein the baffle is corrugated such that it comprises a plurality of grooves and ridges. 
Gilbert further teaches wherein the baffle (42) is corrugated such that it comprises a plurality of grooves and ridges (column 3 lines 54 to 60; convex topside are grooves; concave underside are ridges; Figure 5) to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger (column 1 lines 56 to 58).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the baffle is corrugated such that it comprises a plurality of grooves and ridges in view of the further teachings of Gilbert to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger.
Regarding Claim 4, as applied to claim 3, the combined teachings teach the invention as described above but fail to teach wherein each heat exchanger tube in the second row of heat exchanger tubes fits into a groove of the plurality of grooves.
Gilbert further teaches wherein each heat exchanger tube in the second row of heat exchanger tubes fits into a groove (convex topside are grooves) of the plurality of grooves (column 2 lines 37 to 58) to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger (column 1 lines 56 to 58).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein each heat exchanger tube in the second row of heat exchanger tubes fits into a groove of the plurality of grooves in view of the further teachings of Gilbert to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger.
Regarding Claim 5, as applied to claim 3, the combined teachings teach the invention as described above but fail to teach wherein the baffle comprises a plurality of slits that run along at least part of the plurality of grooves in the baffle.
Gilbert further teaches wherein the baffle (42) comprises a plurality of slits (70, Figure 4) that run along at least part of the plurality of grooves (convex topside are grooves) in the baffle (column 2 lines 49 to 53) to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger (column 1 lines 56 to 58).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the baffle comprises a plurality of slits that run along at least part of the plurality of grooves in the baffle in view of the further teachings of Gilbert to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger.
Regarding Claim 6, as applied to claim 5, the combined teachings teach the invention as described above but fail to teach wherein at least two grooves of the plurality of grooves comprise at least two slits.
Gilbert further teaches wherein at least two grooves of the plurality of grooves comprise at least two slits (column 3 lines 60 to 64) to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger (column 1 lines 56 to 58).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to wherein at least two grooves of the plurality of grooves comprise at least two slits in view of the further teachings of Gilbert to provide an improved baffle for enhancing the heat transfer efficiency of a gas-fired hydronic boiler heat exchanger.
Regarding Claim 7, as applied to claim 5, the combined teachings teach the invention as described above and further teach wherein at least one slit is a different length than at least one other slit (combined in claim 6, Gilbert: column 3 lines 60 to 64).
Regarding Claim 8, as applied to claim 3, the combined teachings teach the invention as described above and further teach wherein the baffle is solid at the ridges of the baffle (combined in claim 3, Gilbert: column 3 lines 54 to 60, annotated Figure 5).

[AltContent: textbox (Gilbert: Figure 5)]
    PNG
    media_image4.png
    309
    552
    media_image4.png
    Greyscale

Claim 1, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter (US Patent No. 4550689) in view of Miller (US Patent No. 2828723) and Ferguson (US Patent No. 6948455).
Regarding Claim 1, Wolter teaches a water heater (Figure 1) comprising; a burner (46 and 24); an exhaust vent (61); a baffle (62 and 61, slits make it a baffle, Figure 5); and a heat exchanger (31 to 34) configured to receive heated air from the burner (46 and 24, column 7 lines 59 to 68) but fails to teach the heat exchanger comprising: two rows of heat exchanger tubes, each row comprising a plurality of heat exchanger tubes, wherein at least of the heat exchanger tubes comprises: a tube; and a plurality of fins on the exterior of the tube positioned concentrically around the tube, wherein an outer circumference of each fin of the plurality of fins comprises a pattern of bends.
Miller teaches the heat exchanger comprising: two rows of heat exchanger tubes (12 and 14, column 2 lines 8 to 17, it has been the usual practice to provide a number of parallel water tubes), each row (banks 12 and 14) comprising a plurality of heat exchanger tubes (annotated Figure 2), wherein at least one of the heat exchanger tubes comprises: a tube (annotated Figure 2); and a plurality of fins (25) on the exterior of the tube positioned concentrically around the tube (annotated Figure 2) in an effort to increase heat transfer efficiency (column 2 lines 8 to 17).
[AltContent: textbox (Miller: Figure 2)]
    PNG
    media_image5.png
    271
    397
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the teachings of Wolter to include two rows of heat exchanger tubes, each row comprising a plurality of heat exchanger tubes, wherein at least one of the heat 
Additionally, Applicant has not disclosed that having two rows of heat exchanger tubes does anything more than produce the predictable result of altering the heat transfer efficiency of the unit (paragraph [0036]). Since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the number of rows of tubes and meet the claimed limitations in order to provide the predictable results of altering the heat transfer efficiency of the unit (Miller: 12 and 14, column 2 lines 8 to 17, it has been the usual practice to provide a number of parallel water tubes).
Ferguson teaches wherein an outer circumference (25) of each fin of the plurality of fins (Figure 6) comprises a pattern of bends (39, 41, 43, 45, Figure 9) to form upper and lower flat stacking surfaces for stacking the tubes to form the tube bundle (column 4 line 40 to 42).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein an outer circumference of each fin of the plurality of fins comprises a pattern of bends in view of the teachings of Ferguson to form upper and lower flat stacking surfaces for stacking the tubes to form the tube bundle.
Regarding Claim 10, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the dimensions of the water heater are less than 2 feet by 2 feet by 2 feet (Wolter: column 3 lines 16 to 21).
Regarding Claim 12, as applied to claim 1, the combined teachings teach the invention as described above but fail to teach wherein a first row of the two rows of heat exchanger tubes has 9 heat exchanger tubes and a second row of the two rows of heat exchanger tubes 8 heat exchanger tubes.
duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the number of tubes of the combined teachings and meet the claimed limitations in order to provide the predictable results of increasing the heating efficiency (Miller: 12 and 14, column 2 lines 8 to 17, it has been the usual practice to provide a number of parallel water tubes).
Regarding Claim 13, as applied to claim 1, the combined teachings teach the invention as described above but fail to teach wherein the water heater is a non-condensing water heater.
Ferguson further teaches wherein the water heater is a non-condensing water heater (column 11 lines 47 to 67) to prevent acidic condensation (column 11 lines 47 to 67: condensation is typically acidic and can damage unprotected copper). 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the water heater is a non-condensing water heater in view of the further teachings of Ferguson to prevent acidic condensation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolter (US Patent No. 4550689) in view of Miller (US Patent No. 2828723) and Ferguson (US Patent No. 6948455) as applied to claim 1 and in further view of Gilbert (US Patent No. 7650933).
Regarding claim 9, the combined teachings teach the invention as described above but fail to teach wherein the thermal efficiency of the water heater is 83% to 84%.
However, Applicant has not given the efficiency of the apparatus claimed any weight or criticality as indicated by how the term thermal efficiency has been described in the specification. 

Additionally, Gilbert teaches that baffles affect heat transfer efficiency (column 1 lines 51 to 55). 
Because the Applicant has not given any criticality to the thermal efficiency of the device in the specification and because courts have ruled it would be obvious for a manufacturer to optimize through routine experimentation (MPEP 2144.05 II, A), it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify a water heater with a baffle, fins, and/or a number of tubes to increase and/or optimize the thermal efficiency of the device because Miller and Gilbert teach that thermal efficiency is a result effective variable.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US Patent No. 6948455).
Regarding claim 20, Ferguson teaches a heat exchanger tube (25) comprising a plurality of fins (35) on an exterior of the heat exchanger tube (25) and circumscribing the heat exchanger tube (column 7 lines 23 to 26), wherein the outer circumference of each fin of the plurality of fins comprises a pattern of bends (Figure 9: 39, 41, 43, 45, column 7 lines 33 to 38), wherein the pattern of bends is the same for each fin (column 7 lines 11 to 13) to form upper and lower flat stacking surfaces for stacking the tubes to form the tube bundle (column 7 lies 17 to 19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Fujimoto (US Publication No. 20160025373) teaches a water heater.
	Okamoto (US Publication No. 20100229804) teaches single can-type composite heat source machine.

	Liljenberg (US Patent No. 5201807) teaches a gas-fired water heater. 
	Miller (US Patent No. 3160145) teaches a fluid heater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762